pDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/14/2021 has been entered.
 
Response to Amendment
The Amendment filed on 09/14/2022 has been entered. Claims 1-2, 7-8, 10, 14-26, and 28-29 remain pending in the application with claims 21, 23, 25 and 26 withdrawn as being drawn to a nonelected species. 
Applicant’s amendments to the claims have overcome provisional statutory double patenting rejection previously set forth in the Non-Final Office Action mailed on 04/23/2020.  
Applicant’s terminal disclaimer filed and approved on 03/09/2021 has overcome the provisional non-statutory double patenting rejections previously set forth in the Non-Final Office Action mailed on 04/23/2020.  
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 19 is directed to “the consumer product of claim 21”. However, claim 21 is not directed to a consumer product. For the purpose of examination, the claim will be interpreted to read “the consumer product of claim 18”. 

Claim 16 recites “wherein the organic layer…”. There is insufficient antecedent basis for thisd limitation. The claim does not depend from an independent claim but states that it depends from itself. For the purpose of examination, the claim will be interpreted to depend from claim 14. 

Claims 15 and 17 depend from claim 16 and are therefore rejected for the same reason. 

Claim Rejections - 35 USC § 112 (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 19 is directed to “the consumer product of claim 21”. However, claim 21 does not include any consumer products and therefor claim 21 includes subject matter not within the scope of the claim from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 8 recites the limitation wherein L1 is an oxygen atom.  However, claim 1 does not allow for any other options for L1 than an oxygen atom and therefore claim 8 does not further limit the claim from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 16 states that it depends from the OLED of claim 16. A claim cannot depend from itself.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 28 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 28 claims many Ligand structures that are outside of the scope of the claim 1 from which claim 28 depends, where various groups include substitutions that are not allowed by the independent claim. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7-8, 10, 14-15, 18-20, 22, 24 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 20150105556) (Li).

In reference to claim 1-2, 7-8, 10, 20, 22, 24 and 28-29, Li teaches a compound of the formula IIB [0099] as shown below for example a compound of formula II2 as shown below for as an organic light emitting material [0020] [0104]


    PNG
    media_image1.png
    216
    316
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    191
    324
    media_image2.png
    Greyscale


for example, wherein in the formula II2, X is N [0106], R1 is an alkyl group [0107] (e.g. t-butyl [0041]),  A is O [0100] [0090], V1 to V3 are each C, V4 is N [0091], 
    PNG
    media_image3.png
    101
    114
    media_image3.png
    Greyscale
 has a structure of 
    PNG
    media_image4.png
    121
    124
    media_image4.png
    Greyscale
 [0146], the R1 is a substituted aryl (e.g. phenyl substituted by deuterium substituted phenyl) or a combination of deuterium and aryl groups [0148] [0041], L2 has the structure 
    PNG
    media_image5.png
    113
    89
    media_image5.png
    Greyscale
 [0166], L3 has the structure 
    PNG
    media_image6.png
    136
    154
    media_image6.png
    Greyscale
 [0171], L4 has the structure 
    PNG
    media_image7.png
    87
    111
    media_image7.png
    Greyscale
. 
Li discloses the compound of formula II2 that encompasses the presently claimed compound of formula I, including wherein in the formula II2, X is N, R1 is an alkyl group (e.g. t-butyl),  A is O, V1 to V3 are each C, V4 is N, 
    PNG
    media_image3.png
    101
    114
    media_image3.png
    Greyscale
 has a structure of 
    PNG
    media_image4.png
    121
    124
    media_image4.png
    Greyscale
, the R1 is a substituted aryl (e.g. phenyl substituted by deuterium substituted phenyl) or a combination of deuterium and aryl groups, L2 has the structure 
    PNG
    media_image5.png
    113
    89
    media_image5.png
    Greyscale
, L3 has the structure 
    PNG
    media_image6.png
    136
    154
    media_image6.png
    Greyscale
, L4 has the structure 
    PNG
    media_image7.png
    87
    111
    media_image7.png
    Greyscale
. Each of the disclosed substituents from the substituent groups of Li are considered functionally equivalent and their selection would lead to obvious variants of the compound of formula II2.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the compound of formula II2 to provide the compound described above, which is both disclosed by Li and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
For Claim 1: Reads on wherein L1 is O, RA is an alkyl group that is a t-butyl group, RC is hydrogen, R is an aryl group substituted with deuterium or a combination of aryl and deuterium substituents, RD represents two alkenyl substitutions and the substituents are fused to form a ring. 
For Claim 2: Reads on wherein RB is hydrogen. 
For Claim 7: Reads on wherein RD substituents are joined to form a 6-membered aromatic ring. 
For Claim 8: Reads on wherein L1 is an oxygen atom.
For Claim 10: Reads on wherein R is a six membered aromatic ring substituted by deuterium substituted aryl groups.
For Claim 20: Reads on a formulation. 
For claim 22: Reads on wherein RD substituents are joined to form a 6-membered aromatic ring that is not further substituted.
For Claim 24: Reads on wherein RC is H. 
For Claim 28: Reads on compound 1249509383.
For claim 29: Reads on wherein RA is t-butyl.

In reference to claim 14-15, Li teaches the compound as described above for claim 1 and further teaches that it is for use as an emitting material with a host material in a light emitting layer of an organic light emitting device with an anode and a cathode [0179]- [0195]. 

While Li did not prepare a discrete device with this structure, it would have been obvious to the ordinarily skilled artisan to have selected from among the taught materials and taught device structures of Li to prepare a device that reads on the instantly claimed device, in the absence of unexpected results. 

In reference to claim 18-19, Li teaches the device as described above in claim 14 and further teaches that such devices are for use in flat panel displays, illumination and backlighting [0185].  

While Li did not prepare a discrete display device with this structure, it would have been obvious to the ordinarily skilled artisan to have selected from among the taught materials and taught device structures of Li to prepare a device that reads on the instantly claimed device, in the absence of unexpected results.

Claim 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 16 above and further in view of Zeng et al (US 201300269609) (Zeng).

In reference to claims 16-17, Li teaches the device as described above for claim 14 that includes a host material. Li teaches that the host material is preferably a suitable host material known in the art [0194]. Li does not expressly teach that the host material is one of the materials recited in the instant claims.

With respect to the difference, Zeng teaches compound 1 [0062] as shown below as a host material for phosphorescent light emitting devices. Zeng further teaches this compound has various benefits as a host material for example when used in an OLED improves emission spectrum line shape, efficiency and lifetime [0061].

    PNG
    media_image8.png
    191
    299
    media_image8.png
    Greyscale

In light of the motivation of using compound 1 as a host material as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the compound 1 as a host material as described by Zeng in the device of Li in order to improve emission spectrum line shape, efficiency and lifetime and thereby arrive at the claimed invention. 

Response to Arguments
Applicant's arguments filed 09/14/2021 have been fully considered but they are not persuasive.

Applicant initially argues that the exemplary compounds of Li pointed to by the examiner in the Applicant initiated interview on 08/04/2020 are not as close as another compound of Li. The compound on page 74 was pointed to as the closest to the claimed compounds as it differs only from the instant compounds by the position of substituents on the ligand. That is, the compound of Li’s page 74 includes a t-butyl alkyl group as claimed except that it is at a different position on the ligand. Similarly, Li’s compound of page 74 has an aryl group and an alkyl group as substituents as claimed but has them at different positions than required by the instant claims, wherein the alkyl group is a substituent on the imidazole N instead of an optional substituent at any other position and the aryl group is a carbon substituent of the imidazole ring of the ligand instead of as a nitrogen substituent of the same ring of the ligand. That is, the compound has the required substituents but does not have them at the claimed positions. Applicant was also directed to compound PtON12-tBu as an alternative, as it was the closest material for which an experimental method was detailed in the specification of Li. This compound, while having the claimed substitutional requirements for RA, RB, RC and RD does not have a group “R” because one of the rings in the ligand differs from the claimed compounds. This compound is a less ideal comparison because the difference from the claims is not just the position of substituents but a change in the central ligand structure. Applicant proposes that a formula on page 54 of Li corresponds to a closer comparison from the prior art than those compounds pointed to by the Office. The office disagrees for the following reasons. The formula pointed to is not a discrete compound but includes a variable “R”. The examples pointed to by the office are discrete compounds from Li and not formulas with variables. Furthermore, Applicant argues that once a group has been selected for the variable “R”, the formula would only differ by the absence of a substituent corresponding to the claimed RA. However, as pointed to above, the compound of Lee on page 74 is a discreet compound that includes each of the required substituents but includes them at a different position on the ligand. Therefore, as pointed to before, a better comparison with the closest compound of the prior art would be the compound of page 74.

Applicant compares a compound described in Applicant’s specification, but not instantly claimed, i.e. compound 226820, with several compounds that are instantly claimed. Applicant argues that the inclusion of the claimed substituents results in an unexpected improvement in photoluminescence quantum yield. This argument has been fully considered but not found convincing for at least the following reasons. 

For a finding of unexpected results, the results presented need to be of both statistical and practical significance and be commensurate in scope with the subject matter claimed (See MPEP 716.02). 

First, while the inventive examples allegedly show improvements in PLQY, the specification has provided no information that would allow the analysis of the statistical significance of the results. That is, there is no indication if more than one sample was prepared and analyzed for each comparative and exemplary compound and there is no information on the reproducibility or precision of the measured parameters presented in the data tables. In fact, the specification does not appear to detail the methods used for measuring PLQY whatsoever. In the declaration made under 37 CFR 1.132 submitted 09/14/2021, Applicant has provided a summary of how the PLQY was determined using an absolute PL quantum yield spectrometry. However, Applicant does not detail any treatment of the data with respect to statistical significance except to attest that the difference is too large to be attributed to experimental error. Such an attestation is insufficient to be convincing and a statement of how the error was determined to be smaller than the effect is necessary (repeat experiments or other methods). The publication Fries et al. is attached herein that details not only a method of determining the statistical errors in an absolute PLQY measurement but many of the significant sources of such error and how such errors can lead to highly variable reported PLQY values from one publication to another and references other publications where such errors have been observed and how the error was handled in such cases. 

Second, the comparison is not an ideal comparison. While the prior art reference relied upon, Li, discloses many exemplary compounds, Applicant has instead compared to a compound that while taught by Li generally is not expressly exemplified therein. Applicant’s argument is essentially that choosing specific substituents at specific positions from among the compounds taught by Li but not exemplified therein leads to unexpected results. However, Applicant has not compared the claimed compounds to a compound that includes the exemplified substitution of Li. It is unclear that the results would be unexpected if compared with a compound that was expressly taught by Li, including the exemplified substitution, e.g. a compound of Li’s page 74. Furthermore, the comparisons each include more than claimed differences from the ‘comparative example’. For example, the comparative compound 226820 is alleged to differ from the claims only by the specific selection of a claimed group RA. However, none of the ‘inventive’ examples include only that difference and each also include at least an alternative group R if not an alternative group RC. 
Third, the showing of the results of a few examples is still not commensurate in scope with the very large number of compounds encompassed by the instant claims. For example, most of the groups R# whereas the claim allows for an extensive list of possible groups such as those shown below. 

    PNG
    media_image9.png
    96
    600
    media_image9.png
    Greyscale

Such variables are not sufficiently represented in the data shown for PLQY. Applicant is arguing that the selection of specific substituents at multiple positions are critical to improving properties when selected as claimed but by leaving these other R groups variable to essentially an infinite extent (especially given the “and combinations thereof” recitation) is arguing that any of the other R# groups have no effect on these properties. The ordinarily skilled artisan would not expect these results to be comparable for the extent of the claimed subject matter.
These examples are not intended to be interpreted as the only points in which the data in not commensurate in scope with the claims but merely to illustrate how the breadth of the claimed compounds is much larger than that set forth in the examples, these variables resulting in claiming thousands of more compounds or more. As applicant is attesting that the claimed compounds have properties that would not be expected based on the genus as a whole, for example compounds taught by Li, support for the unexpected results must be provided that covers the scope of what is claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Chriss can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean M DeGuire/Examiner, Art Unit 1786